Citation Nr: 0126363	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  93-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1977 to March 
1978, and from October 1981 to March 1992.  His second tour 
of duty included service in Southwest Asia during the 
Operations Desert Storm/Desert Shield from October 1990 to 
April 1991.  The appellant was a member of the Puerto Rico 
Army National Guard before and after each period of active 
service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico that denied service connection 
for PTSD and for an anxiety disorder.  In December 1993, a 
Travel Board hearing was held before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  Subsequent to that hearing, the Board 
remanded the case, in October 1995, to the RO for additional 
development.  The RO has now returned the case to the Board 
for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Competent medical evidence documenting the existence of 
any current diagnosis of PTSD is not of record.

3.  Competent medical evidence documenting that the appellant 
has an acquired psychiatric disorder that is related to his 
service is not of record. 

4.  Competent medical evidence documenting that the appellant 
had a psychosis that was manifest to a degree of 10 percent 
or more within a year of his final separation from active 
military service is not of record.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred during active service and a psychosis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has suffered since service 
from an acquired psychiatric disorder that had its onset 
during his active service, and that service connection for a 
psychiatric disorder, whether diagnosed as PTSD, an anxiety 
disorder or a depressive disorder, is therefore warranted.

The RO had denied the appellant's claim, in part, because the 
evidence did not demonstrate any in-service manifestations 
of, complaints of, treatment for, or diagnosis of, a 
psychiatric abnormality and because PTSD was not shown by the 
evidence of record.  The RO also denied the appellant's PTSD 
claim because the evidence did not demonstrate that the 
appellant engaged in combat with the enemy or establish that 
his claimed stressful experience occurred.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
psychoses, maybe presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA 
during the pendency of this appeal.  38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

The appellant testified at his December 1993 Travel Board 
hearing that he had not been treated for any psychiatric 
problems before he entered service.  He testified that while 
serving during Desert Storm he saw an Iraqi vehicle that had 
been hit by an air or artillery strike with resultant 
destruction including body parts strewn nearby; he said that 
he could not get the image out of his mind.  See Hearing 
Transcript pp. 4-7.  The appellant also testified that he was 
treated for a psychiatric problem in service on one occasion 
and that he was unable to obtain further treatment because he 
was so close to discharge.  He further stated that he had had 
psychiatric symptoms shortly after his discharge from 
service.  See Hearing Transcript pp. 8-9 and 13-14.  The 
appellant said that his symptoms included trouble sleeping 
(because of images of the described Iraqi vehicle), feeling 
grumpy, being jumpy and preferring to stay home.

Review of the service medical records reveals that the 
appellant underwent a separation medical examination in March 
1992; the associated report of medical history contains 
complaints of frequent trouble sleeping and depression or 
excessive worry.  The examining physician stated that the 
appellant had been seen by Community Mental Health Services 
(CMHS) for his complaints of trouble sleeping and depression 
and that, after his medication was switched from Motrin to 
Naproxen, he was able to sleep.  The service medical records 
also reflect that the appellant was seen at CMHS on January 
9, 1992, followed by a return to the medical clinic a few 
days later for a change of medication.  It was noted that the 
appellant was reporting that his medications for his back 
were making him depressed.  On January 14, 1992, the 
appellant's medication was switched to Naproxen and there are 
no further entries concerning depression or medication 
problems.  

The appellant submitted a VA Form 21-526 in March 1992, the 
same month he was discharged from service.  He stated that he 
was seeking service connection for PTSD, along with several 
medical conditions.  He subsequently underwent a VA 
psychiatric examination in September 1992.  The examiner 
noted that the appellant had not had any psychiatric 
hospitalizations and that he was not receiving any 
psychiatric treatment at the time of the examination.  The 
appellant complained of not sleeping, depression, 
irritability, bad temper and a desire to be alone.  He also 
reported frequent destructive thoughts and desires, 
restlessness, tension and crying spells.  On examination, he 
was alert and orient times three.  His mood was anxious and 
his affect was constricted.  His attention was good and his 
speech was clear and coherent.  His insight and judgment were 
good.  He exhibited good impulse control.  
The VA examiner rendered an Axis I diagnosis of anxiety 
disorder, NOS, and rated the appellant on Axis IV as 
"Moderate - Persian Gulf War Exposure."

A fee-basis psychiatrist evaluated the appellant in November 
1993.  The appellant reported that he had developed 
nervousness, restlessness, fears, insomnia, recurrent 
nightmares, irritability and inner turmoil, crying spells and 
feelings of worthlessness as a result of his experiences in 
Saudi Arabia.  The doctor rendered an Axis I diagnosis of 
Rule Out PTSD with anxiety and depressive features.  There 
was no indication that the doctor had reviewed the 
appellant's service medical records.  When this psychiatrist 
was asked by the RO in March 1999 to submit all records 
pertaining to his treatment of the appellant, he sent only 
another copy of the November 1993 evaluation report.  
Therefore, there is no evidence of record that this 
psychiatrist actually treated the appellant.

The appellant subsequently underwent a VA Persian Gulf 
evaluation in June 1994.  He was noted to currently be 
working full-time.  The appellant stated that he had sought 
private psychiatric treatment due to nightmares relating to 
war, ill humor, being easily startled and difficulty adapting 
after the war.  He stated that he had never been under attack 
and that he had fired his weapon once while on a perimeter 
search.  The appellant said that he had stopped his service 
due to his back problem and that he was using Paxil.  The 
doctor concluded that the appellant was presenting with 
symptoms of PTSD.  

Review of the evidence of record reveals that the appellant 
received psychiatric treatment as an outpatient in a VA 
facility in 1996 and 1997.  The diagnostic impression for 
each of the approximately half dozen visits was Rule Out 
PTSD.  As for treatment, the doctor would continue the 
appellant's p.r.n. prescription and would also note that no 
scheduled appointment was necessary.

A VA treatment note dated in July 1996 indicates that the 
appellant was employed and that he was able to function 
adequately with the help of p.r.n. use of benzodiazepines; 
this use was described as for occasional insomnia and anxiety 
symptoms that impinged on his work and family relations when 
unmedicated.  A VA treatment note dated in February 1997 
indicated that the appellant was using Xanax on a strict 
p.r.n. basis and that he had found himself needing more 
medication over the previous three to four weeks.  The doctor 
noted the temporal connection to the appellant's time in 
Saudi Arabia and asked him about this.  However, the doctor 
stated that he was unable to effectively join the Desert 
Storm experiences with the current exacerbation of symptoms.  

The most recent medical evidence of record is the report from 
a VA psychiatric examination that was conducted in August 
2000.  The VA examiner reviewed the appellant's claims file, 
including his service medical records.  She noted that the 
appellant last worked in 1999 and that he resigned because of 
his back problems, although he did have problems with 
irritability.  The only medication the appellant was taking 
was Xanax that he was to take as needed.  The appellant 
complained of getting irritated and ill humored very easily 
over minor situations at home.  He also reported that he 
occasionally had trouble sleeping.  The appellant's only 
mention of his Persian Gulf service related to his many 
sleepless nights performing guard duty.  He did not describe 
any combat-related stressors or other significant Persian 
Gulf experiences.  The examiner specifically stated that the 
appellant's symptoms did not fulfill the diagnostic criteria 
for PTSD.  She also stated that the September 1992 diagnosis 
of anxiety disorder, NOS correctly reflected the appellant's 
symptoms at that time.  The examiner concluded that the 
appellant's current symptoms warranted a diagnosis of 
depressive disorder, NOS.  

The evidence of record also contains two documents relating 
to the appellant's work performance after his discharge from 
service.  One is a June 1992 letter of appreciation from the 
appellant's National Guard unit commending him on the active 
and efficient manner in which he achieved the highest 
standards of operation in relation to the 1992 Annual 
Training.  The other was a written statement from an employer 
dated in November 1993.  The employer stated that he noted, 
during a trial period of employment, that the appellant was 
very susceptible to noises and that he was always nervous.  
The employer further stated that he was therefore unable to 
offer the appellant continued employment.

The medical evidence does not establish any current diagnosis 
of PTSD or any diagnosis in service or post-service of PTSD.  
At best, there were several diagnostic impressions of Rule 
Out PTSD, but no actual diagnosis of PTSD was ever rendered.  
Furthermore, the most current medical evidence of record 
indicates that the appellant was suffering from an anxiety 
disorder, not PTSD, in September 1992, and that he is 
currently suffering from a depressive disorder, not PTSD.  
Thus, none of the claims file records contain medical 
evidence showing any post-service diagnosis of PTSD.  Hence 
the evidence cannot establish a causal connection between the 
claimed PTSD and service because there is no current 
diagnosis of that condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's claim for service connection for such is 
denied.  In addition, since there is no diagnosis of PTSD, 
the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-99 
(1999) are not for application.

To the extent that the appellant has presented a claim for an 
acquired psychiatric disorder other than PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim.  The doctor's notes on the appellant's separation 
medical history report do not show the existence of a 
psychiatric condition.  The first medical evidence of a 
nervous disorder is found in the September 1992 VA 
examination report that contains a diagnosis of anxiety 
disorder, NOS.  However, the Board notes that the appellant 
was not receiving treatment at that time and that he did not 
seek any treatment until November 1993.  Furthermore, the 
appellant's treatment has never consisted of anything other 
than sporadic visits for refills of medication that is taken 
on a strictly p.r.n. basis.

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's anxiety 
disorder or his depressive disorder is related to his 
service.  The Board is cognizant of the appellant's own 
statements to the effect that he experiences symptoms of an 
acquired psychiatric disorder that are due to things he 
experienced in Saudi Arabia while in service during the Gulf 
War.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony submitted in support of his argument that he has a 
nervous condition, to include PTSD, as a result of his 
service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more the 
appellant's statements are not competent evidence of a 
diagnosis of PTSD, nor do they establish a nexus between an 
acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claim for service 
connection for an acquired psychiatric condition, to include 
PTSD, must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Only psychoses are entitled to service connection on 
a presumptive basis under the law.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  As reflected in 
38 C.F.R. § 4.132 (1991) in effect at the time of the 
appellant's claim, anxiety disorders and depressive disorders 
were classified as psychoneurotic disorders, not as psychotic 
disorders.  The current regulations also do not list anxiety 
or depression as a psychosis or psychotic disorder, but 
rather as an anxiety disorder and a mood disorder, 
respectively.  See 38 C.F.R. § 4.130 (2001).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition, to 
include PTSD must be denied.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The rating decision 
and the Statement of the Case (SOC), as well as letters in 
May 1997 and March 2001, notified the appellant and his 
representative of the evidence necessary to substantiate the 
claims, the evidence that had been received, and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  In light of the fact that the appellant was never 
diagnosed with PTSD, there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
All relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant was 
afforded a VA psychiatric examination that included review of 
the service medical records and the claims file.  The 
appellant has not reported that any other pertinent evidence 
might be available, only that private treatment records were 
unavailable.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
VA has obtained all available private medical records, as 
well.  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  Veterans Claims Assistance Act of 
2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

